—Order, Supreme Court, New York County (Irma Vidal Santaella, J.), entered May 29, 1990, which granted defendants’ motion for a protective order from certain items of plaintiff’s notice of discovery and inspection, unanimously affirmed, without costs.
Plaintiff’s complaint alleges sexual harassment. Plaintiff seeks information concerning all formal and informal complaints of sexual harassment or discrimination by female employees of defendant Societe Generale, without limit as to time, nature, or geographical location. Also, plaintiff has sought addresses of five former female employees of Societe Generale. Notably, the bank has provided the information with respect to three of the requested female employees.
We find that the IAS court properly granted defendants’ request for a protective order. The information requested by *135plaintiff is not "material [or] necessary” (CPLR 3101 [a]), nor would disclosure "assist preparation for trial by sharpening the issues” (Allen v Crowell-Collier Publ. Co., 21 NY2d 403, 406). The discovery requested by plaintiff is clearly not relevant to the instant dispute as plaintiff has not demonstrated the need for such extensive information. Concur — Carro, J. P., Wallach, Kupferman and Smith, JJ.